Citation Nr: 0306766	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  94-08 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for residuals of 
partial right pneumothorax, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, L.K.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to February 
1972.  This case originally came to the Board of Veterans' 
Appeals (Board) on appeal from a May 1993 rating decision of 
the Department of Veterans Affairs (VA), San Diego, 
California, Regional Office (RO).

In January 1996 a hearing was held at the RO before a Board 
member.  The Board member who conducted the hearing is no 
longer employed at the Board.  In October 1997 the veteran 
was offered an opportunity to attend a hearing before another 
member of the Board in Washington, D.C. or at the RO.  The 
veteran did not respond within the allotted 30-day period.  
The Board will continue with the veteran's appeal. 

In December 1997, the Board remanded the case for additional 
development.  Subsequently, a rating action in November 2002 
continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service connected residuals of partial 
right pneumothorax are not manifested by moderate respiratory 
impairment, to include asthmatic attacks that occurred rather 
frequently with moderate dyspnea on exertion between attacks.  

3.  The veteran's service connected residuals of partial 
right pneumothorax do not result in pulmonary function test 
results of FEV-1 below 70 percent of predicted value, FEV-
1/FVC below 70 percent predicted value, or DLCO below 65 
percent of predicted value; nor do they require daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of partial right pneumothorax have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.97, Diagnostic Code 6602 (1995) and 
Diagnostic Codes 6602, 6843 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the July 1993 
statement of the case (SOC) and the June 2000 and November 
2002 supplemental statements of the case (SSOC) of the laws 
and regulations pertaining to rating his claim for an 
increased evaluation.  This was sufficient for notification 
of the information and evidence necessary to substantiate the 
claim, and the veteran has been adequately informed as to the 
type of evidence that would help substantiate his claim.  

The veteran was provided with VA examinations in November 
1998 and March 2002 to ascertain the current nature of his 
disability.  VA treatment records have been obtained.  
September 2001 and March 2002 letters notified the veteran of 
the type of evidence necessary to substantiate his claim, and 
specified what evidence and information was needed from him.  
The letters informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  The letters 
also apprised the veteran of the contents of the VCAA 
provisions, and spelled out the evidence to be obtained by VA 
and what evidence and information must be supplied by the 
veteran.  The veteran has not identified any additional 
evidence to be obtained.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, additional development would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran experienced a right pneumothorax during service 
in 1971, and again in 1973 following his separation from 
service.  Service connection for right partial pneumothorax 
was granted by a rating decision dated in January 1974.  A 10 
percent evaluation was assigned from June 1973.  That 
evaluation has been continued in subsequent rating actions, 
and the veteran contends that he is entitled to a higher 
evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2002).

Effective October 7, 1996, during the pendency of this claim, 
VA amended the criteria for determining the severity of the 
veteran's service-connected respiratory disability.  VA 
notified the veteran of the change in criteria, and of its 
affect on his claim, in a June 2000 SSOC.  Consequently, the 
Board must evaluate his disability under both the former and 
revised criteria and apply the version that is most 
favorable.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The veteran's respiratory disability has been evaluated as 
analogous to bronchial asthma under 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  According to the pre-October 1996 
version of Code 6602, a 10 percent rating was warranted when 
there was evidence of mild respiratory impairment, manifested 
by paroxysms of asthmatic type breathing (such as high 
pitched expiratory wheezing and dyspnea) that occurred 
several times a year with no clinical findings between 
attacks.  A 30 percent rating required evidence of moderate 
respiratory impairment, manifested by asthmatic attacks that 
occurred rather frequently (separated by only 10-14 day 
intervals) with moderate dyspnea on exertion between attacks.  
A 60 percent rating required evidence of severe respiratory 
impairment, manifested by frequent attacks of asthma (one or 
more per week), marked dyspnea on exertion between attacks, 
only temporary relief by medication, and a preclusion of more 
than light manual labor.  A 100 percent rating required 
evidence of pronounced respiratory impairment, manifested by 
very frequent asthma attacks with severe dyspnea on even 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.  Id.

Under the amended criteria, the veteran's service-connected 
respiratory disability may be rated under Code 6602 or under 
the general rating formula for restrictive lung disease.  See 
38 C.F.R. § 4.97, Diagnostic Code 6843.  

Under the current version of Code 6602, which became 
effective on October 7, 1996, bronchial asthma warrants a 10 
percent rating if it is manifested by FEV-1 of 71 to 80 
percent of predicted value; FEV-1/FVC of 71 to 80 percent 
predicted value; or where intermittent inhalational or oral 
bronchodilator therapy is necessary.  A 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent of predicted value; 
FEV-1/FVC of 56 to 70 percent predicted value; or where daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication is required.  A 60 percent 
rating is warranted for FEV-1 of 40 to 55 percent of 
predicted value; FEV-1/FVC of 40 to 55 percent predicted 
value; or at least monthly visits to a physician for required 
care of exacerbations, or; intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is warranted for FEV-1 
less than 40-percent of predicted value; FEV-1/FVC less than 
40 percent predicted value; or more than one attack per week 
with episodes of respiratory failure, or; the requirement for 
the daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  In the 
absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record. 38 C.F.R. § 4.97.

Under Code 6843, a 10- percent rating is warranted if he has 
a forced expiratory volume in one second (FEV-1) of 71- to 
80-percent predicted; or if he has an FEV-1 to forced vital 
capacity (FVC) ratio of 71 to 80 percent; or if he has a 
diffusion capacity of the lung for carbon monoxide (DLCO) by 
the single breath method (SB) of 66- to 80-percent predicted.  
A 30-percent rating is warranted if he has an FEV-1 of 56- to 
70-percent predicted; or an FEV-1/FVC of 56 to 70 percent; or 
a DLCO(SB) of 56- to 65-percent predicted.  A 60-percent 
rating is warranted if he has an FEV-1 of 40- to 55-percent 
predicted; or an FEV-1/FVC of 40 to 55 percent; or a DLCO(SB) 
of 40- to 55-percent predicted; or maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100-
percent rating is warranted if the FEV-1 is less than 40 
percent of predicted value; or if the FEV-1/FVC is less than 
40 percent; or if DLCO(SB) is less than 40-percent predicted; 
or maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiorespiratory limitation); or cor 
pulmonale (right-sided heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by echo or 
cardiac catheterization); or an episode or episodes of acute 
respiratory failure; or requires oxygen therapy.

A November 1998 VA examination concluded that the veteran did 
not have any significant organic disease of the lungs.  His 
respiratory difficulties were felt to be associated with a 
panic disorder and hyperventilation.  

A VA respiratory diseases examination was conducted in March 
2002.  The veteran reported a nonproductive daily cough.  He 
also reported that he had become increasingly short of breath 
with exertion.  The veteran reported one-flight dyspnea, and 
developed tightness in the chest.  He also stated that he 
could also become short of breath just with sitting.  The 
veteran described pleuritic pain in his back with deep 
breathing.  He had used an inhaler in the past, but felt it 
did not help.  On examination, the veteran was in no 
distress.  His lungs were clear to percussion and 
auscultation.  There was no wheeze on forced expiration, and 
no rales.  There was no clubbing, cyanosis, or edema of the 
extremities.  The diagnosis was status post spontaneous 
pneumothorax with associated pleuritis; pulmonary function 
studies demonstrate obstructive ventilatory defect; chest X-
ray shows bilateral apical thickening.  The examiner noted 
that the veteran was felt to have a hyperventilation syndrome 
that was more compatible with his episodes of dyspnea at 
rest.  

Initially, the Board notes that the severity of the veteran's 
respiratory symptoms does not meet the schedular requirements 
for a 30-percent rating under the former criteria.  Although 
he has complained of experiencing increasing shortness of 
breath (i.e., dyspnea) over the course of the last several 
years, with even minimal exertion, and occasional pain in his 
chest, these symptoms have been attributed in large part to 
hyperventilation syndrome, and not to his service-connected 
residuals of pneumothorax.  There were no signs of a 
recurrence of the pneumothoraces during X-rays of his chest.  
There also was no evidence of shortness of breath at rest, or 
wheezing or rales in his lungs, and the veteran had normal 
breathing sounds on examination.  The veteran has not 
submitted any medical evidence to refute the conclusions and 
opinions of the VA examiner concerning the severity of his 
respiratory status.  Thus, an increased rating clearly is not 
warranted under the former criteria.

The revised criteria apply an objective standard of 
determining the severity of the veteran's service-connected 
respiratory disability, by considering the quantitative 
results of PFTs and related empirical studies and comparing 
the values obtained with those required for a higher rating.  
The results of PFTs that were conducted during the March 2002 
VA examination show an FEV-1 value of 100% of predicted and 
an FEV-1/FVC of greater than 100% of predicted (post-
bronchodilator), each of which far exceeds the threshold 
allowed under Codes 6602 or 6843 for a 30-percent rating.  
The DLCO(SB) value was 95%, which exceeds the 80 percent 
maximum threshold allowed under Code 6843 for a 30-percent 
rating.  

The FEV-1 value that was obtained during May 2002 PF testing 
was 99.7% of predicted; FEV-1/FVC value was 112.5% of 
predicted, and the DLCO was indicated as 97.6%.  Again, these 
figures would not support a 30 percent evaluation under the 
new criteria.  

Similarly, the medical evidence of record does not 
demonstrate that daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication was 
required.  

Since the veteran does not meet or nearly approximate the 
criteria for at least the next higher rating of 30 percent 
for his service-connected spontaneous pneumothorax under 
either the former or revised criteria, it logically follows 
that he likewise does not meet the criteria for 60 or 100 
percent ratings.  Based on the foregoing, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a higher evaluation.




ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

